Decrees affirmed. The husband filed a libel for divorce, listing six minor children born to him and the libellee. Subsequently, the wife filed a petition for separate support listing as bom to them the six children and a seventh child bom after the filing of the libel. A motion by the wife to amend the husband’s libel by adding the seventh child was denied. The judge granted a divorce to the husband on the ground of adultery and dismissed the petition for support. The wife appealed. She contends that the judge’s rulings constitute an indirect adjudication of the illegitimacy of the seventh child. This contention is unsound. Sayles v. Sayles, 323 Mass. 66. There was no error.
The case was submitted on briefs.